United States Court of Appeals
                     For the First Circuit


No. 18-1863

                         UNITED STATES,

                            Appellee,

                               v.

                    SHAQUILLE RAMÍREZ-ROMERO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                  Thompson, Boudin, and Barron,
                         Circuit Judges.


     Julie Soderlund on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, and Julia M.
Meconiates, Assistant United States Attorney, on brief for
appellee.



                        December 4, 2020
            BOUDIN, Circuit Judge.          Shaquille Ramírez-Romero was

arrested when Puerto Rico police officers searched the car he was

in and found a loaded Glock pistol modified to fire automatically,

along with two other pistols and two high-capacity magazines.

Ramírez-Romero     pleaded   guilty    to    one   count   of     unlawfully

possessing a machinegun (the modified Glock pistol), 18 U.S.C.

§ 922(o).

            The parties reached a plea agreement that included a

proposed calculation under the sentencing guidelines.              However,

the presentence report ("PSR") contained a different guideline

calculation, which yielded a higher total offense level because it

considered facts not charged in the indictment (Ramírez-Romero's

drug use and the two additional guns in the car).

            Ramírez-Romero objected in writing to the PSR, arguing

that calculating his offense level based on conduct not charged in

the indictment was erroneous.

            At   Ramírez-Romero's     sentencing    hearing,     the      court

concluded that the guideline calculation in the PSR was correct

and   Ramírez-Romero's   guideline     sentencing    range      ("GSR")    was

thirty-seven to forty-six months.           After weighing the relevant

sentencing factors, the court determined that a sentence outside

the guidelines range was necessary.          It sentenced Ramírez-Romero

to sixty months.



                                 - 2 -
            Ramírez-Romero argues first that the district court

erred when it calculated his GSR using conduct not charged in the

indictment.      United States Sentencing Guidelines ("U.S.S.G.")

§ 1B1.3 instructs sentencing courts to consider "relevant conduct"

when calculating the GSR for certain offenses, including Ramírez-

Romero's.     See U.S.S.G. §§ 3D1.2(d), 2K2.1 (U.S. Sentencing Comm'n

2017).   "Relevant conduct" includes a broad range of acts and

omissions if they are "part of the same course of conduct or common

scheme   or     plan   as   the   offense    of   conviction,"   U.S.S.G.

§ 1B1.3(a)(2), and must be proven by a preponderance of the

evidence, United States v. González, 857 F.3d 46, 58-59 (1st Cir.

2017).   The district court properly found that Ramírez-Romero's

drug use and the presence of the two other guns at his arrest

constituted relevant conduct.      See U.S.S.G. § 1B1.3(a)(1) and (2).

            Ramírez-Romero briefly argues that these findings were

not supported by a preponderance of the evidence.           But not only

did Ramírez-Romero admit to using marijuana daily from the age of

fourteen, he also gave a urine sample that tested positive for

marijuana the day after his arrest.         And in his objections to the

PSR, Ramírez-Romero did not dispute that there were multiple

firearms present at his arrest.

            Ramírez-Romero next argues that the sentencing court

improperly relied on an arrest that was unsupported by probable

cause.   Although "no weight should be given in sentencing to

                                   - 3 -
arrests not buttressed by convictions or independent proof of

conduct," United States v. Marrero-Pérez, 914 F.3d 20, 22 (1st

Cir. 2019), it is also true that "a sentencing court does not abuse

its discretion merely by reciting a defendant's arrest record,"

United States v. Díaz-Lugo, 963 F.3d 145, 153-54 (1st Cir. 2020).

              Here, the district court mentioned Ramírez-Romero's 2016

arrest only once, as part of a recitation of his criminal history,

and it did note that no probable cause was found.          When the court

again mentioned his record in weighing the sentencing factors under

18 U.S.C. § 3553(a), it mentioned only his "juvenile violations

for possession of weapons and controlled substances."

              Finally, Ramírez-Romero argues that the district court

erred when it denied him access to the written Statement of Reasons

("SOR").   "A district court's failure to docket, or even complete,

an SOR 'does not require vacation of the sentence absent a showing

of prejudice.'"      United States v. Morales-Negrón, 974 F.3d 63, 68

(1st Cir. 2020) (quoting United States v. Fields, 858 F.3d 24, 31

(1st Cir. 2017)).

              Here, the district court explained that Ramírez-Romero's

sentence was based on his "record[,] . . . his need for treatment,

. . . the community's being placed at risk and the high incidence

[of gun crimes] and criminality rate" in Puerto Rico.              That is

enough: although we again remind the district court that 18 U.S.C.

§   3553(c)     requires   a   sentencing   judge   to   provide   adequate

                                    - 4 -
explanation for his or her sentences, we have noted the statement

"need not be either lengthy or detailed."        United States v.

Turbides-Leonardo, 468 F.3d 34, 40 (1st Cir. 2006).

           Lastly, Ramírez-Romero seeks access to the SOR.      In

Morales-Negrón, 974 F.3d at 69, where the district court denied

counsel access to the SOR, we noted that Judicial Conference policy

was that the SOR should be made available to defense counsel on

request.   Id. at 68.

           Ramírez-Romero's sentence is affirmed but the case is

remanded to give defense counsel access to the SOR.

           It is so ordered.




                               - 5 -